Lawkence, Judge:
The question of the proper dutiable value of a sailing yacht is before the court for determination.
The parties to this cause of action have stipulated and agreed that at the time of exportation of the merchandise there was no foreign, export, or United States value for the sailing yacht “She’s Yar” involved and that cost of production is the proper basis of appraisement. It was further stipulated and agreed that the appraised value, less the sum of $442 for an American engine included in error in said value, represents the cost of production, as defined in section 402 (f) of the Tariff Act of 1930 (19 U. S. C. § 1402 (f)).
Upon the agreed facts of record, I find and hold that cost of production, as that value is defined in section 402 (f), supra, is the proper basis of value for the sailing yacht in issue and that said value is the appraised value, less the sum of $442 for an American engine included in error in said value.
Judgment will issue accordingly.